Knowlton, J.
The only question before us is whether there was any evidencé in the case which fairly showed that the liquor in Rattigan’s house was kept there by the defendant for sale in his own house. As bearing upon this question, all the evidence indicating that sales were made in his house was competent, together with the facts that Rattigan was his brother-in-law; that Rattigan’s house was only fifty feet away ; that three jugs were found there, containing the same kind of liquor as that of which a small quantity was found in the defendant’s house ; that there was a little whiskey in the can in the defendant’s house; that at different times the defendant’s wife and sons had been seen carrying such a can from Rattigan’s house to the defendant’s house; that the defendant’s wife had been seen at one time carrying there a bag containing what resembled in form a jug; and that these things were done within the observation of the defendant. We are of opinion that the evidence was competent, in connection with the other circumstances of the case. The weight of it was for the jury. Commonwealth v. Intoxicating Liquors, 116 Mass. 27. Commonwealth v. Kahlmeyer, 124 Mass. 822. Commonwealth v. McCullow, 140 Mass. 370.

Exceptions overruled.